ON MOTION FOR. REHEARING.
BROADDUS, J.
On motion for rehearing it is suggested that the original judgment which allowed plaintiff interest on the principal sum from the twenty-*15second day of March, 1894, was in that respect erroneous, because there was no date of demand alleged in the petition. Upon examination we find that the. petition alleges that plaintiff did make demand for his claim, but does hot state at what time it was made. It is the law that demand (where, of course, there is no agreement to pay interest) must be alleged and proved before interest can be allowed. Phillips v. Laclede county, 76 Mo. 68; Southgate v. Railroad, 61 Mo. 89, and other cases. As the petition does not allege that payment was demanded at any particular date, it is in effect as if no demand had been made at any time. Not knowing what grounds the trial court had for setting aside the judgment, as the point was not called to our attention when the case was originally submitted, we did not notice this defect in the judgment. As the suit was not commenced until the twelfth day of August, 3899, thé amount of interest allowed from the twenty-second day of March, 1894, was in excess of what the plaintiff was entitled to under the allegations of his petition.
This case illustrates the necessity of submitting to the appellate courts all questions upon which a party relies for either reversing or sustaining the judgment of a trial court. And if this question was raised for the first time for the purpose of overturning the judgment of a circuit court, it would be disregarded ;• but as it is our duty to uphold such judgments when correct, we do not feel at liberty even now to decline to do so.
It follows, therefore, that the motion for a rehearing should be sustained, and the cause affirmed.